El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El presente es nn recurso gubernativo interpuesto contra, la negativa del Registrador de la Propiedad de Guayama a inscribir una escritura, de compraventa por la cual Julio Godreau Lanausse vendió a “Julio Godreau Co.,” una cor-poración del país, ciertas parcelas de terreno por el precio expresado de $39,000, y recibió- como equivalente de dicho precio noventa y tres acciones del capital autorizado de la corporación de valor nominal de $1,000 cada una. La nota del registrador es la siguiente:
“Denegada la inscripción de este documento porque el contrato de compraventa que en él se comprende está prohibido a las corpo-raciones organizadas en esta isla, bajo la ley de 9 de marzo de 1911, toda vez que Don Guillermo Godreau Manatou, tesorero de la cor-poración Julio Godreau Co., adquiere a nombre de ésta terrenos valuados en $39,000, por 93 acciones de mil dólares cada una como liarte del capital autorizado de la corporación; haciéndose constar también el defecto subsanable de no acreditarse la representación de Don Guillermo Godreau para comparecer a nombre de dicha cor-poración. Guayama, diciembre catorce de mil novecientos catorce. El Registrador, Felipe Cuchí Arnau.”
La forma de esta negativa es por sí defectuosa puesto que el-registrador no citó al presentante del- documento ningún artículo determinado de la ley de marzo 9, 1911, ni podía descubrirse por el lenguaje usado el fundamento esencial de su negativa. Fué algo difícil para el recurrente presumir las razones en que se fundaba el registrador y consideró varias .cuestiones, además .de la que realmente aparece en-*67vuelta en este caso. Subsiguientemente radicó el registrador sn alegato y abora conocemos sus razones, pero el caso hu-biera sido mejor presentado por el recurrente si el registrador le hubiera informado de cuáles eran los verdaderos motivos de sn negativa como lo exige la ley.
El registrador basa en resumen su negativa en la razón de que los directores de una corporación no tienen derecho a vender sus acciones por menos de sn valor' nominal y se funda, al parecer, en el artículo 18 de la ley de marzo 11, 1911, y en la ley general sobre corporaciones. El artículo a que se ha hecho referencia prescribe lo siguiente:
"Artículo 18. Ingreso del capital social. — Salvo en la forma pres-crita por este artículo, no> se considerará como pago de parte alguna del capital social de una corporación organizada bajo esta ley sino el que se efectúe en dinero. Toda corporación organizada según esta ley podrá comprar las propiedades que necesitare para sus negocios o acciones en el capital de cualquiera otra corporación o corpora-ciones que sea dueña de propiedades necesarias para sus operaciones, pudiendo emitir acciones en pago de ellas basta la ascendencia del valor de dichas compras; las acciones así emitidas constituirán capital ingresado íntegramente, y estarán exentas de todo nuevo llama-miento, ni se hallará el tenedor de ellas sujeto a nuevo' pago, con arreglo a las prescripciones de esta ley; y a no mediar fraude en la operación, se tendrá por concluyente la apreciación de los direc-tores respecto al valor de las propiedades compradas. En todos los estados e informes de la corporación que se publicaren o archivaren, estas acciones se liarán constar de conformidad con los hechos y no como emitidas por dinero pagado a la corporación.”
Cualquiera que sea la verdadera significación de este artí-culo, por él no se prohíbe expresamente la venta de acciones ele capital por menos de su valor nominal, pero' el registrador sostiene que el permitir a una corporación hacer esta venta sería admitir el hecho de que los directores de una corporación tienen poder para fijar el precio de las acciones de la cor-poración que representan en menos de su valor nominal contra lo dispuesto en sus cláusulas de incorporación y el estatuto de Puerto Rico; y cita el tomo 10 de Cyc., página 461, y el *68caso de Warne v. Meyer, 38 Fed., 191, con el fin de probar que los directores de ¡una corporación no- tienen derecho a emitir acciones por menos de su valor nominal y que un con-trato con tal objeto es nulo.
Sea esto como fuere, no consta lo más mínimo de la faz de la escritura que sugiera la idea de que el contrato, cual-quiera que sea su verdadera naturaleza, es enteramente nulo. Las personas con derecho a quejarse son los acreedores o accionistas y ellos tienen su remedio bajo la ley. T las auto-ridades demuestran que generalmente las cortes negarán su protección si no han sufrido perjuicio los demandantes.
Todas éstas son cuestiones que ha de considerar una corte. El registrador no .está obligado a denegar la inscripción de una escritura de esta clase a menos que sea nula por su propia faz. El contrato contiene todos los requisitos esen-ciales del artículo 1228 del Código Civil, o sea el consenti-miento de las partes contratantes, objeto cierto y causa. El registrador no está en la obligación de negar la inscripción porque el contrato tal vez pueda ser rescindióle. Debe revo-carse la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.